DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/24/2021.
Claims 1, 3-5, 9-12 and 14-22 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-12, 14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2011/0203632) in view of Park et al. (Journal of Industrial and Engineering Chemistry, 2016, 37, 22-26) and Kawasaki et al. (Phys. Chem. Chem. Phys. 2004, 6, 1769-1772).
Addressing claims 1, 3, 9, 12, 14, 18 and 21-22, Sen discloses a semiconductor device (a solar cell) comprising an optical rectenna (fig. 10) comprising:
	a diode (collectively, the layer 1080a and 1040a form the claimed diode because the flow of current is rectified across the Schottky barrier formed between the nanotube layer 1040a and the insulating layer 1080a as described in paragraphs [0087 and 0094-0096], the insulating layer 1080a in fig. 10 is analogous to the insulating layer 780 in fig 7) including:
a carbon nanomaterial (the carbon nanotube in layers 1040a and 1080a, [0095]) and a metal material (1010 or 1020) bonded to the carbon nanomaterial (fig. 10),
wherein the carbon nanomaterial includes a fluorine material (fluorinated carbon nanotubes as described in paragraph [0095]);
a first electrode 1010 and a second electrode 1020 sandwiching the active layer that is the optical rectenna of claim 10.

Sen is silent regarding the carbon nanotube comprises an open-tip carbon nanotube and wherein the fluorine material is chemically doped at an end region of the open-tip carbon nanotube.

Park discloses fluorinating the surfaces of the carbon nanotube to decrease the electrical conductivity of the carbon nanotube (Abstract).  Fluorine decreases the electrical conductivity of the carbon nanotube by disrupting the pi electrons of carbon (page 25).

Kawasaki discloses fluorinating open ended carbon nanotube, which is the structural equivalence of the claimed open-tip carbon nanotube (Abstract).  It is found that open ended carbon nanotube incorporate fluorine atoms on the inner and outer side of the carbon nanotube (page 1772).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the carbon nanotube material of Sen with the open ended carbon nanotube material of Kawasaki in order to increase the amount of fluorine content incorporated to the carbon nanotube material because the open ended carbon nanotube allows fluorine to be incorporated on the inside and outside surfaces of the carbon nanotube and the increased fluorine content optimizes the desired insulative effect (Park, Abstract, page 25) as desired by Sen.  Furthermore, since the open ended tip of the carbon nanotube provides access for the fluorine atoms to the interior surface of the carbon nanotube, one would have found it obvious to incorporate the fluorine atom at the end region of the open ended carbon nanotube in order to optimize the amount of fluorine atom content incorporated to the carbon nanotube to optimize the desired insulative effect.  

Addressing claims 4-5, Sen discloses in paragraph [0058] multi-walled carbon nanotubes and in paragraph [0095] double-walled carbon nanotubes.

Addressing claims 10-11 and 19-20, Sen discloses in paragraphs [0085-0086] that the metal material is silver.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 9-12, 14 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/02/2021